Citation Nr: 0705005	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  98-17 760	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to December 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision by which the Boston, 
Massachusetts VARO denied, inter alia, service connection for 
an acquired psychiatric disorder.  This issue has been 
remanded by the Board three times for additional development.  

The veteran failed to report for an August 2000 hearing she 
had requested.  Accordingly, the Board considers the 
veteran's request for a hearing to be withdrawn and will 
proceed to adjudicate the case based on the evidence of 
record.  See 38 C.F.R. § 20.704 (d), (e) (2006).  


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder 
that is related to her military service.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured in the process of 
previous remands and RO actions.  Id.)  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised her of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information she had pertaining 
to her claim.  The RO also provided a statement of the case 
(SOC) and five supplemental statements of the case (SSOCs) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date in correspondence dated in 
September 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, because the veteran's claim 
will be denied, these questions are not now before the Board.  
Consequently, a remand of this service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of her claim.  VA has no 
duty to inform or assist that was unmet.

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder, that has been diagnosed 
variously as major depressive disorder, panic disorder with 
agoraphobia, bipolar disorder, anxiety-panic disorder, and 
PTSD.  On entry into military service the veteran checked the 
"yes" box in response to the question of whether she had 
any depression or excessive worry.  Notwithstanding this lay 
assessment, the psychiatric clinical evaluation was reported 
as normal.  She was referred by a chaplain to a military 
mental health clinic in May 1978, apparently while still in 
basic training, because of depression, anxiety, laziness, and 
lack of motivation.  It was determined that the veteran was 
moderately depressed.  The impression was inadequate 
personality, chronic and moderate, that had existed prior to 
service.

The veteran was seen again in August 1978, at which time she 
was assessed as having multiple problems with emotional 
undertones.  In December 1979, immediately prior to her early 
discharge for "failure to maintain acceptable standards for 
retention," the veteran was referred to another military 
community mental health clinic.  The clinic note indicated 
that the veteran had been referred pending her discharge, and 
that she did not want to stay in service.  She was assessed 
as being oriented, alert, cooperative, and responsive, with 
no signs of thought disorder.  She was "cleared of 
psychiatric illness," with no follow-up planned.  The note 
concluded that an administrative discharge seemed 
appropriate.  The veteran declined to be examined on 
separation from service.  

The record shows the veteran has a long post-service history 
of emotional and psychiatric problems.  Following service, 
she experienced an abusive marriage that included assault and 
battery on her by her husband, which resulted in his 
conviction and an eight-year prison term.  

Of record is the report of a June 1998 fee-based psychiatric 
examination.  The veteran denied that she had suffered any 
traumatic event while in service, averring that the only 
trauma she suffered was after her discharge, and that that 
trauma occurred as a result of her husband beating her.  The 
examiner diagnosed recurrent major depressive disorder, and 
panic disorder with agoraphobia.  The examiner noted that his 
review of the veteran's medical records found no clinical 
material that could be used to diagnose either PTSD or 
bipolar disorder.  The examiner concluded that the veteran 
showed no indication of any service-connected emotional 
problems.  He noted that the veteran's depression dated back 
to her adolescence, or perhaps even earlier.  The examiner 
also noted that excessive drinking and illicit drug use were 
once a problem, but that the veteran stated that she no 
longer used street drugs, and drank only rarely.  It was 
noted that the veteran was receiving full disability through 
the Social Security Administration (SSA).

A November 1988 discharge note indicates that, in addition to 
abuse at the hands of her ex-husband, a boyfriend had died as 
a result of a heroin overdose.  A May 2001 treatment note 
indicates that the veteran suffered a compression fracture in 
the thoracic spine at the hands of a boyfriend.

The veteran was afforded a VA psychiatric examination given 
in July 2001.  The examiner noted the veteran's history, 
which was similar to that described in the preceding 
paragraph, with the addition that the veteran had been 
psychiatrically hospitalized approximately four times between 
1984 and 1994.  The examiner noted that the veteran's 
agoraphobia remained moderate to severe, causing significant 
restriction in her mobility and in her capacity to engage in 
many daily activities.  The veteran was also said to present 
with some symptoms of PTSD, including nightmares and 
flashbacks about having been abused.  The examiner determined 
that the veteran's PTSD symptoms were secondary to having 
been brutalized by her ex-husband.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were panic disorder with 
agoraphobia, moderate to severe, identified as the principal 
diagnosis; moderate PTSD; history of major depression, 
currently mild; and alcohol and cocaine abuse in early 
remission.  Axis II (personality disorders and mental 
retardation) diagnosis was deferred, and the Axis III 
(general medical conditions) diagnosis is not relevant to 
this claim.  In Axis IV (psychosocial and environmental 
problems) the examiner noted that the initial precipitant of 
PTSD and panic symptoms was having been severely abused by 
her husband in the 1980s.  The Axis V (global assessment of 
functioning (GAF) score) report was 45.  

In an addendum to his examination report, the examiner 
emphasized that all of the veteran's currently diagnosed 
disorders had their origin in the severely abusive marital 
situation the veteran experienced after her time in the 
military, and that the currently diagnosed disorders did not 
represent an exacerbation of mental disorders that existed 
prior to the veteran's time in the service.  In this regard, 
the examiner noted that he disagreed with the 1998 report 
that the veteran's depression dated back to her adolescence, 
or even earlier, because the veteran had acknowledged 
sustained periods of having been free of depression, 
including after her discharge from service and prior to her 
entering into the abusive marital situation.  

Also of record is a brief "To Whom It May Concern" note 
dated in November 2005, authored by J.E., M.D., a VA doctor 
at the VA Medical Center (VAMC) in Syracuse, New York.  The 
note stated that the veteran had consulted with the doctor 
since August 2005, that the diagnoses were PTSD and bipolar 
disorder, and that, in the doctor's opinion, in-service 
trauma had contributed to the veteran's current psychological 
disability.  Dr. E. did not elaborate with any rationale for 
this assessment, and gave no indication of what, if any, 
records had been reviewed prior to making the assessment.  

A psychiatry treatment note dated in April 2006 noted that 
the veteran had been referred for admission with symptoms of 
worsening depression and "suicidality" without intent.  The 
note listed the veteran's past psychiatric history as major 
depressive disorder and PTSD, alcohol/cocaine dependence in 
full remission with four years of abstinence, and history of 
three suicide attempts through overdose, the last of which, 
about two years earlier, was very severe, resulting in 
admission to the intensive care unit with respiratory 
failure.  The DSM-IV Axis I diagnoses were severe, recurrent 
major depressive disorder, without psychosis; chronic PTSD; 
alcohol and cocaine dependence in full, sustained remission; 
and anxiety disorder, not otherwise specified.  Axis II 
diagnosis was deferred.  The Axis III diagnoses are not 
relevant here.  In Axis IV the examiner identified the 
veteran's problems as an abusive relationship.  The Axis V 
GAF score was 42.  No opinion was expressed as to the 
etiologies of any of the diagnosed mental disorders.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Entitlement to service connection for PTSD requires medical 
evidence diagnosing a mental disorder in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders - 
Fourth Edition (DSM-IV), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a).  Where, as here, the claimed stressor is not 
related to combat, the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the in-service stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2006); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Here, there is no credible evidence that any of the veteran's 
diagnosed psychiatric disorders is etiologically related to 
her military service.  As noted, even the veteran has averred 
that she underwent no traumatic event in service.  With the 
single exception of the brief and unsupported opinion 
provided by Dr. E., all of the evidence of record clearly 
indicates that her diagnosed PTSD is related to her post-
service domestic abuses.  The Board has considered the 
opinion expressed by Dr. E., but finds it unpersuasive 
because Dr. E. did not provide any rationale for that 
opinion, and especially because there is no evidence of 
record of any in-service traumatic event on which such an 
opinion could be based.  In that regard, the existence of a 
traumatic event is a finding of fact for the RO and/or the 
Board to make; it is not a medical determination.  As noted, 
there is no evidence of, and the veteran's does not claim 
there was, any in-service traumatic event.  Thus, while the 
veteran has a current diagnosis of PTSD, that PTSD is based 
on trauma that occurred after, and is not related to, her 
military service.  Service connection for PTSD is thus not 
warranted.

Regarding the other diagnosed and/or claimed mental disorders 
on which the veteran's claim is based, other than the 
unsupported opinion of Dr. E., all of the medical opinions of 
the various examiners throughout the years, discussed above, 
consistently conclude that the veteran's mental disorders are 
related to her abusive post-service marital and other 
relationships, and are specifically not related to her 
military service.  For the reasons already stated, the Board 
gives less weight to Dr. E's opinion.  

The veteran contends that her current psychiatric 
disabilities are etiologically related to her military 
service.  While the veteran is qualified as a layperson to 
describe any symptoms she experiences, there is no evidence 
of record showing that she has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of her 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the veteran's 
own assertions as to the etiology of her diagnosed 
disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  None of 
the veteran's current psychiatric disabilities is traceable 
to disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


